NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               GEORGE D. PREWITT,
                 Petitioner-Appellant

                           v.

  ROBERT D. SNYDER, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1076
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1552, Judge Bruce E. Kasold.
                ______________________

              Decided: February, 14, 2017
               ______________________

   GEORGE D. PREWITT, Greenville, MS, pro se.

    COURTNEY D. ENLOW, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.; JONATHAN KRISCH, Y. KEN LEE,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                         PREWITT   v. SNYDER



      Before DYK, MAYER, and TARANTO, Circuit Judges.
PER CURIAM.
    George D. Prewitt appeals a decision of the Court of
Appeals for Veterans Claims (“Veterans Court”) denying
his petition for extraordinary relief in the nature of a writ
of mandamus. We affirm.
                       BACKGROUND
     In 1969, Prewitt sustained a “through and through
gunshot wound” to the left side of his neck while serving
in Vietnam. J.A. 57. After evaluating Prewitt’s injury, on
June 17, 1970, the Department of Veterans Affairs (“VA”)
rated Prewitt 30 percent disabled. On March 28, 1980, the
VA sent Prewitt a letter declining to grant him “unem-
ployability benefits” for a “permanent and total disabil-
ity.” J.A. 69. Prewitt responded in a Notice of
Disagreement (“NOD”) dated April 4, 1980, in which he
disputed the VA’s disability rating in light of his limited
range of movement. The VA replied to Prewitt on June 5,
1980, by increasing his disability rating to 40 percent. The
VA also stated that it considered the increase to have
“satisfie[d]” the grounds of Prewitt’s disagreement, and
that the agency would “take no further action on
[Prewitt’s] appeal” unless Prewitt indicated otherwise
within thirty days. J.A. 35.
     On May 5, 2016, Prewitt filed a petition for extraordi-
nary relief in the nature of a writ of mandamus in the
Veterans Court seeking to compel the VA to issue a
Statement of the Case (“SOC”) responding to his April
1980 NOD. His petition also sought to compel the VA to:
(1) certify a substantive appeal of a decision rendered by a
VA regional office on April 21, 2015, to the Board of
Veterans’ Appeals, see 38 C.F.R. § 19.35; (2) produce
documents related to a separate controversy concerning
an alleged overpayment of benefits and stay the withhold-
ing of any benefits pending a decision on the overpay-
PREWITT   v. SNYDER                                        3



ment; and (3) process a motion for revision of a June 1970
regional office decision based on an assertion of clear and
unmistakable error, for which the regional office issued
an SOC in August 2015. 1
    The Veterans Court denied Prewitt’s petition, and he
appealed. We have jurisdiction pursuant to 38 U.S.C.
§ 7292(d)(1) to review whether Prewitt “satisfied the legal
standard for issuing the writ.” Beasley v. Shinseki, 709
F.3d 1154, 1158 (Fed. Cir. 2013).
                        DISCUSSION
    Mandamus is a drastic remedy reserved for the most
“extraordinary causes.” Cheney v. U.S. Dist. Court for
Dist. of Columbia, 542 U.S. 367, 380 (2004). Thus, a
petitioner seeking a writ of mandamus has the burden of
showing a “clear and indisputable” right to the writ’s
issuance and the inadequacy of other alternative forms of
relief. See id. at 380–81.
    Regarding Prewitt’s request for a writ seeking to
compel the issuance of an SOC covering his April 1980
NOD, we agree with the Veterans Court that Prewitt has
not shown a clear and indisputable right to issuance of
the writ. The VA’s June 1980 reply indicated that its
decision to increase Prewitt’s disability rating resolved
the NOD, as far as the agency was concerned. The VA
further indicated that Prewitt could continue to pursue
the matter if he disagreed, and Prewitt does not allege
that he did so at the time. Although veterans are pre-


    1   In an earlier case involving a claim for benefits re-
lating to Prewitt’s gunshot wound, we remanded for
further proceedings to the Veterans Court, which in turn
remanded to the Board. See Prewitt v. Shinseki, 512 F.
App’x 1020, 1021 (Fed. Cir. 2013). The relationship be-
tween those proceedings and Prewitt’s request for a writ
is unclear.
4                                        PREWITT   v. SNYDER



sumed to seek the maximum benefit allowed by law, see
AB v. Brown, 6 Vet. App. 35, 38 (1993), that presump-
tion—assuming that it applies retroactively—is of no help
to Prewitt because the VA did in fact address his claim for
“permanent and total disability” when it granted an
increase to his rating. If Prewitt disagreed with that
decision, per the VA’s reply, he was required to raise the
issue with the agency at that time. He did not do so. Thus,
Prewitt has not shown that his right to mandamus is
“clear and indisputable.” Cheney, 542 U.S. at 381.
    With respect to the petition’s remaining grounds,
Prewitt has failed to show that alternative forms of relief
would be inadequate. Nor has Prewitt shown that he is
“uniquely burdened by the duration of the appeals pro-
cess,” or “special circumstances that would justify issu-
ance of the writ.” Beasley, 709 F.3d at 1159. Accordingly,
the denial of Prewitt’s petition by the Veterans Court is
                      AFFIRMED
                          COSTS
    No costs.